DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al JP 2002327651 (see 5/10/21 IDS).
A control device (35) for an internal combustion engine (fig 1), the internal combustion engine including a fuel injection valve (4) configured to inject fuel into a cylinder (3) and a variable valve device (20-34) configured to change an opening timing and a closing timing of at least an intake valve among the intake valve (20) and an exhaust valve (21), the control device for the internal combustion engine configured to control a fuel injection amount based on an intake air amount of the internal combustion engine and control the opening timing and the closing timing of the intake valve with the variable valve device based on an operating state of the internal combustion engine, the control device for the internal combustion engine comprising: 

a determination unit configured to determine whether an inside of a cylinder is in a wet concerned state (para 8 liquid fuel in combustion chamber) in which fuel wet is concerned or the inside of the cylinder is in a liquid particle float state (para 62 injected fuel prevented from being atomized) in which a large volume of floating liquid particle of fuel arise based on the amount of unvaporized fuel generated in the cylinder and computed by the computation unit, when the internal combustion engine is started; 
a first control unit configured to perform, as a control of the opening timing and the closing timing with the variable valve device, a first control to reduce the intake air amount when the determination unit determines that the inside of the cylinder is in the wet concerned state (para 61 advancing valve timing causing overlap reduces intake air amount); and 
a second control unit configured to perform, as the control of the opening timing and the closing timing with the variable valve device, a second control to raise an in-cylinder temperature when the determination unit determines that the inside of the cylinder is in the liquid particle float state (paras 61-62 temperature of the combustion chamber 3 is increased by exhaust gas to prevent black smoke).
	In Re 6 Otani teaches The control device for the internal combustion engine according to claim 1, wherein the first control unit is configured to perform, as the first control, an early closing control (advance para 61) or (optional) a late closing control for separating the closing timing of the intake valve from a bottom dead center, and the second control unit is configured to perform, as the second control, a control to bring the closing timing of the intake valve closer to the bottom dead center or to increase a valve overlap (para 61 valve overlap) in which both the intake valve and the exhaust valve are opened.

Allowable Subject Matter
Claims 2-5 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious first and second control unit determinations of discrete wet concerned state and liquid particle float state in respective first and second periods, first period being a period of one combustion cycle from the first explosion of the engine starting the second period following, and corrective action of both reducing intake air amount with variable valve timing intake retardation and increasing cylinder temperature with valve overlap; and in conjunction with a restart control unit in combination with the other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art on PTO-892 form teaches detection and mitigation of undesirable cylinder wall wetting or unvaporized fuel injection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARL C STAUBACH/Primary Examiner, Art Unit 3747